Name: Commission Regulation (EC) No 3080/94 of 16 December 1994 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 325/24 Official Journal of the European Communities 17. 12. 94 COMMISSION REGULATION (EC) No 3080/94 of 16 December 1994 on the free supply to Georgia, Armenia and Azerbaijan of intervention wheat pursuant to Council Regulation (EC) No 1999/94 tion (EC) No 2065/94, and in particular Articles 2 (1 ) and 2 (2) thereof. The invitation to tender relates to three lots of 60 000 tonnes each. 2. The supply costs shall include the take-over at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I (one boat per destination and date of delivery). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldavia ('), as amended by Regulation (EC) No 2621 /94 (2) and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), established the detailed rules applicable to the free supply of agricul ­ tural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan Tajikistan and Moldavia foreseen by Council Regulation (EC) No 1999/94 ; whereas, in addition, specific rules should be laid down for the supply of intervention wheat ; whereas, taking account of budgetary resources and the proper manage ­ ment of intervention stocks, a tendering procedure should be organized for the supply of 1 80 000 tonnes of wheat held by the Danish intervention agency to Georgia, Armenia and Azerbaijan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of die abovementioned products in three lots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), 120, rue de la Loi, B-1049 Brussels. The closing date for the lodgement of tenders shall be 10 January 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 10 January 1995, a second closing date for the lodgement of offers shall be 17 January 1995 at 5 p.m. (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by seven days. 2. The offer shall relate to the total of the quantities of a lot referred to in Article 1 . Tenderers, where appropriate, shall take account of the unloading and transit prices to Armenia and Azerbaijan, fixed by agreement between the authorities in question, referred to in Annex V. 3 . The tendering security referred to in Article 6 (1 ) (f) of Regulation (EC) No 2065/94 is fixed at 20 ECU/tonne. 4. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 140 per tonne. 5. The securities referred to in paragraphs 3 and 4 shall be drawn up in favour of the Commission of the Euro ­ pean Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 1 80 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regula ­ o OJ No L 201 , 4. 8 . 1994, p. 1 . 0 OJ No L 280, 29. 10. 1994, p. 2. j3) OJ No L 213, 18. 8 . 1994, p. 3. (4) See page 15 of this Official Journal. 17. 12. 94 Official Journal of the European Communities No L 325/25 certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 3 The take-over certificate referred to in Article 10 (1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex IV. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency shall deliver a Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1994. For the Commission Rene STEICHEN Member of the Commission No L 325/26 Official Journal of the European Communities 17. 12. 94 ANNEX I Lot No 1 20 000 tonnes of intervention wheat destined for Azerbaijan. Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 27 February 1995. 20 000 tonnes of intervention wheat destined for Georgia. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : 6 March 1995. 20 000 tonnes of intervention wheat destined for Azerbaijan . Delivery stage : Preiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 13 March 1995. Lot No 2 20 000 tonnes of intervention wheat destined for Armenia. Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 6 March 1995. 20 000 tonnes of intervention wheat destined for Georgia. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : 17 March 1995. 20 000 tonnes of intervention wheat destined for Azerbaijan . Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Fianl delivery date at the port : 3 March 1995. Lot No 3 20 000 tonnes of intervention wheat destined for Georgia. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : 20 March 1995. 20 000 tonnes of intervention wheat destined for Azerbaijan. Delivery stage : Pbeiuk-Kesik via the ports of Poti or Batumi (Goods not unloaded). Final delivery date at the port : 20 March 1995. 20 000 tonnes of intervention wheat destined for Georgia. Delivery stage : Poti or Batumi (Goods unloaded). Final delivery date at the port : 27 March 1995. No quantity destined for Armenia or Azerbaijan may be stored in the ports of Poti or Batumi ; the wheat must be unloaded immediately on to the means of transport. 17. 12. 94 Official Journal of the European Communities No L 325/27 ANNEX II (tonnes) Places of storage Quantity Lot No 1 K0ge Korn A/S Gjeddesdal StrÃ ¸husvej 76 DK-2670 Greve 3 798,900 Roskilde Andel Gjeddesdal Gods GrÃ ¸nne Lade 1980 DK-2670 Greve 10 710,280 DLG Nord- og VestsjÃ ¦lland 0rumgard Bonderupvej 2 DK-3600 Frederikssund 3 063,460 H.C. Handelscenter Lager 13 Bygaden 25 DK-4050 Skibby 2 739,400 0stsjaellands Andel SÃ ¸rup AvlsgÃ ¥rd Lagerhal I Hjelmsemaglevej 99 DK-4100 Ringsted 3 552,080 DLG Midt- og VestsjÃ ¦lland Juellund, Stenlade 2 Slimmingevej 64 DK-4100 Ringsted 3 877,180 DLG Midt- og VestsjÃ ¦lland Lille Svendstrup Gods Hal III Holbaekvej 117 DK-4100 Ringsted 11 733,760 DLG SydsjÃ ¦lland/Mon Frederikseg Frederiksegvej 1 DK-4160 Herlufmagle 3 520,920 DLG Midt- og VestsjÃ ¦lland Munkebjergbyvej 29 DK-4190 Munke Bjergby 4 598,240 DLG Midt- og VestsjÃ ¦lland Vielsted Malle Vielstedvej 4 DK-4296 Nyrup 3 284,680 0stsjaellands Andel Lagerhall II DK-4300 HolbÃ ¦k 3 822,260 DLG NordvestsjÃ ¦lland Lager I Standet 11 DK-4520 Svinninge 2 558,380 No L 325/28 Official Journal of the European Communities 17. 12. 94 (tonnes) Places of storage Quantity A. Nielsen &amp; Co. A/S VasebÃ ¦kgÃ ¥rd VasebÃ ¦kvej 30 DK-4600 K0ge 2 740,460 Lot No 2 DLG MajbÃ ¸llegÃ ¥rd, Hal II MajbÃ ¸llevej 74 DK-4862 Guldborg 10 750,820 H. H. Emborg A/S MajbÃ ¸llegÃ ¥rd Lagerhal 3 DK-4862 Guldborg 5 506,020 A. Nielsen &amp; Co. A/S Nye Lade Boderup DK-4863 Eskilstrup 5 502,580 DLG Plansilo, Lagerrum nr. D.1 Havnen DK-4900 Nakskov 3 000,490 DLG Mindebo, Hal I MosegÃ ¥rdvej 10 DK-4900 Nakskov 5 996,680 DLG Gammeleje Lyvej 30 DK-4900 Nakskov 4 702,750 Steen Nymann HelgenÃ ¦s Gods HelgenÃ ¦svej 222 DK-4900 Nakskov 3 006,160 0stsjaellands Andel Godset « NÃ ¸jsomhed » NÃ ¸jsomhedvej 3 DK-4900 Nakskov 8 020,300 A. Nielsen &amp; Co. A/S Lageret Halstedkloster Gods DK-4900 Nakskov 4 008,060 A. Nielsen &amp; Co. A/S Lollands Korn RolekkegÃ ¥rd Oddevej DK-4900 Nakskov 1 804,040 A. Nielsen &amp; Co. A/S Lollands Korn Lager 5, HÃ ¸jsilo Strandpromenaden DK-4900 Nakskov 1 496,180 Carsten Haegh Sofiendal KeldslÃ ¸kkevej 20 DK-4900 Nakskov 6 205,920 17. 12. 94 Official Journal of the European Communities No L 325/29 (tonnes) Places of storage Quantity Lot No 3 A/S KFK Frijsenborg Gods Lager II DK-8450 Kammel 5 500,608 Ã AG Bollervej 1 5 DK-8800 Viborg 5 249,140 Ã AG Karlslyst v/Bo WÃ ¯eck-Hansen DK-8830 Tjele 5 500,140 OvergÃ ¥rd Gods Anker III OvergÃ ¥rdsvej 28 DK-8970 Havndal 9 398,172 DLG Kornlagerhallen J.J. La Coursvej DK-9293 Kongerslev 7 015,160 Dania Korn ApS Silo 9 Daniavej 54 DK-9550 Mariager 1 006,700 Dania Korn ApS Silo 25 A Daniavej 62 DK-9550 Mariager 1 891,660 OvergÃ ¥rd Gods Rybjergvej 55 DK-7870 Roslev 4 888,100 OvergÃ ¥rd Gods NÃ ¸rregÃ ¥rd v/Brdr. Hansen DK-7870 Roslev 5 458,560 A/S KFK Elhdsh0] KalkvÃ ¦rk Ny Lade Gunnerupvej DK-9230 Svenstrup J 14 091,760 The characteristics of the lots shall be supplied to the tenderers by the Danish intervention agency. Address of the intervention agency : DENMARK Landbrugsministeriet EF-Direktoratet, Nyropsgade 26, DK-1602 KÃ ¸benhavn V. Tel . : (45) 33 92 70 00 ; telefax : (45) 33 92 69 48 . No L 325/30 Official Journal of the European Communities 17. 12. 94 ANNEX III (a) Place of take-over in Armenia : 1 . Airum  Goods not unloaded. The quantitative and qualitative controls will be Carried out at the time of sealing the rail ­ wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the above ­ mentioned station after verification of the integrity of the seals and the number of wagons. 2 . Authority entitled to deliver the take-over certificate : Ministry of Food and Provision, 375010 Yerevan Dom Pravitelstva Ploschad Respubliki 1 Mr Stepanian, Deputy Minister Tel : (7-8852) 52 03 21 (b) Place of take-over in Georgia : 1 . Port of Poti or Batumi  goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov Ul. Didi Cheivani No 6 Tbilisi Mr Anzar Burdjanadze Tel : (7-8832) 99 86 98 ; telefax : (7-8832) 99 67 40 (c) Place of take-over in Azerbaijan : 1 . Pbeiuk-Kesik  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail ­ wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the above ­ mentioned station after verification of the integrity of the seals and the number of wagons. The wagons which are not in order will be refused by the authorities of Azerbaijan ; the un ­ loading charges at Poti or Batumi and the transit charges on Georgian territory will not be paid to the Georgian authorities. They will be deducted from the amount to be paid to the successful tenderer. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033 Baku Ul. Usif Zaade No 13 Mr F.R. Mustafaev-President Tel : (7-8922) 66 74 51 /66 38 20 17. 12. 94 Official Journal of the European Communities No L 325/31 ANNEX IV Take-over certificate I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Total quantity in tonnes (net) : (gross) : of sacks (flour) : No of cartons (butter) (meat) (') : Place and date of take-over : Rail wagon numbers / name of boat / heavy goods vehicle registration numbers (') : Numbers of seals on arrival : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp (') Delete as appropriate. No L 325/32 Official Journal of the European Communities 17. 12. 94 ANNEX V Transit prices on Georgian territory ARMENIA Products Discharging cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14 US $ 16 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14 US $ 16 US $ 120 Thermos wagons US $ 6 US $ 30 US $ 34 US $ 120 AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14,1 US $ 15,5 US $ 120  grab US $4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14,1 US $ 15,5 US $ 120$ Thermos wagons US $ 6 US $29,8 US $32,8 US $ 120 GEORGIA Products Grain-grab Grain-vacuvator General cargo incovered wagons Discharging cost (per tonne) US $ 3 US $ 3,5 US $ 5